Order unanimously affirmed, without costs of this appeal to any party. The respondent Board of Elections, is directed to forthwith serve notice of a drawing for a position on the ballot by lot as required in subdivision 1 of section 104 of the Election Law, the said drawing to be held not later than Monday, August 31, 1964. Memorandum: Subdivision 1 of section 104 of the Election Law has not been amended by the Legislature since the amendment of section 1 of article I of the State Constitution, effective January 1, 1960, authorizing the Legislature to provide that there shall be no primary election in the absence of a contest. Under the facts here presented, it is not necessary to pass upon the question as to whether in the absence of such a contest a demand for determination of position by lot shall be made upon notice of two days or a longer period (Election Law, § 104, subd. 1). (Appeal by petitioner from order of Onondaga Special Term dismissing the petition.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ. [Decision and order entered Aug. 26, 1964.]